In the Missouri Court of Appeals
                       Eastern District
                                         DIVISON TWO
SUSAN FIKE,                                       )   No. ED103352
                                                  )
       Respondent/Cross-Appellant,                )
                                                 )    Appeal from the Circuit Court
                                                  )   of St. Louis County
       vs.                                        )   Cause No. 13SL-DR01841
                                                  )
PAUL FIKE,                                        )   Honorable Kristine A. Kerr
                                                  )
       Appellant/Cross-Respondent.                )   Filed: October 11, 2016

                                         I.      Introduction

       Paul Corrington Fike (Husband) and Susan Fike (Wife) appeal the trial court’s second

amended judgment dissolving their marriage. Husband argues the court erred and abused its

discretion in determining the value of certain marital property, dividing the marital property

inequitably, over-calculating his income for purposes of child support and maintenance, and

awarding Wife maintenance and attorney’s fees. Wife argues the court erred in calculating

Husband’s income, not finding him guilty of marital fault, classifying the marital home as

marital property, ordering Wife to pay the Home Equity Line of Credit (HELOC) associated with

the marital home, awarding Husband two diamonds from Wife’s engagement ring, and in not

awarding Wife attorney’s fees at trial. We find the court did not err or abuse its discretion on any




                                                 1
point raised by Husband or Wife, with the exception of awarding Husband the two diamonds

from Wife’s engagement ring, therefore we affirm in part and reverse in part.

                               II.    Factual and Procedural Background

           Husband and Wife were married on May 8, 1999. They had three children, T.F., G.F. and

C.F., who were all minors at the time of trial and this appeal. Wife filed a Petition for Dissolution

of Marriage on March 19, 2013, and Husband’s counter-petition was filed on June 10, 2013. The

parties entered into a consent pendente lite judgment on June 27, 2013. Trial was held on

October 6-8th, 2014, and the court heard evidence of the value of the parties’ property, their

income, expenses, and debts. The court entered its judgment on June 30, 2015, which divided the

marital property, awarded separate property, and ordered Husband to pay maintenance and child

support to Wife.

           The court declined to base any of its judgment on a finding of marital fault between the

parties.

           On July 29, 2015, Husband and Wife timely filed post-trial motions. On August 6, 2015,

the court denied all of Appellants’ post-trial motions. Husband timely filed his Notice of Appeal

on August 17, 2015 and Wife on August 24, 2015. Additionally, Wife filed a motion for

attorney’s fees on appeal on September 3, 2015. The court held a hearing on November 17, 2015

on the issue of attorney’s fees and awarded Wife $12,000.00 in attorney’s fees. Husband filed a

notice of appeal on December 10, 2015. The appeals of both parties were consolidated by this

Court. This appeal follows.

                                        III.   Standard of Review

           An appellate court will affirm a trial court’s judgment modifying a dissolution decree so

long as there was substantial evidence to support the trial court’s holding, it was not against the


                                                    2
weight of the evidence, and it did not erroneously declare or apply the law. See Kropf v. Jones,

489 S.W.3d 830, 834 (Mo. App. E.D. 2015) (citing Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.

banc 1976)). On appeal, this Court views the “evidence and inferences in the light most

favorable to the trial court’s decision and disregard[s] all contrary evidence and inferences.”

Potts v. Potts, 303 S.W.3d 177, 184 (Mo. App. W.D. 2010). “The party challenging the

dissolution decree has the burden of demonstrating error.” McCallum v. McCallum, 128 S.W.3d
62, 66 (Mo. App. E.D. 2003).

                                           IV.     Discussion

                                   A. Husband’s Points on Appeal

i.     The court did not err or abuse its discretion in using the property values determined
       at trial when dividing the marital property.

       Husband argues in his first point that the trial court erred by dividing certain marital

property based on stale evidence that did not show the property values reasonably proximate to

the effective date of distribution and the trial court should have held an evidentiary hearing to

determine the values of particular assets closer to the time of their effective distribution.

Specifically, Husband takes issue with the values for the marital home, the mortgage and

HELOC balances, and the values of both parties’ accounts with Fidelity Investment Services. He

claims all of these properties are subject to significant market fluctuations and he requests that

we reverse and remand the portion of the judgment dividing the properties and order the trial

court to receive evidence to determine their valuations as close to the effective date of the

division as possible.

       In his brief, Husband sets out the values of each of these properties at the time of trial but

does not provide any evidence suggesting the values significantly changed between the time of

trial and the time of judgment. Husband relies heavily on McCallum v. McCallum, in which the

                                                  3
appellant successfully challenged the division of marital property on the basis of stale evidence.
128 S.W.3d at 68. In McCallum, this Court reversed the trial court’s division of the marital

home, holding the distribution of the property occurred over a year after the court heard evidence

of its value. The court noted this determination was property specific: “For example, a nine-

month gap between evidence and judgment as to the value of the marital home may have a

negligible effect on the property division, whereas a nine-month gap in valuing stocks traded on

the open market could be extremely unreliable.” Id. 66-67.

       In Taylor v. Taylor, the Supreme Court of Missouri held that the proper date for valuation

of marital property was at the time of trial. 736 S.W.2d 388, 391 (Mo. banc 1987). Additionally,

our Court in McCallum held § 452.330.1(1) “requires the court to consider the economic

circumstances of each spouse at the time the division of property is to become effective” but this

is not incompatible with the Supreme Court’s directive. 128 S.W.3d at 66. This Court stated the

“[v]aluation of property should be reasonably proximate to the date the division is to be

effective. If the effective date of the distribution is not reasonably proximate to the date of

valuation, the court should hold another hearing to establish a valuation[.]” Id. In determining

whether the trial court committed reversible error we must find the alleged error materially

affected the merits of the action. Id. (citing Rule 84.13(b)). In order to be material, the error must

have a reasonable possibility of being prejudicial to the complaining party. McCallum, 128
S.W.3d at 66. Furthermore, “where the evidence does not indicate clearly that the value of the

property is volatile, the party challenging the valuation must allege prejudice.” Id. at 67. To

allege prejudice the appellant must assert the property has significantly changed in value. Id. We

noted in McCallum that lapse in time is an important factor to consider in determining the




                                                  4
materiality of a court’s error, with longer time lapses having greater potential for a change in

value and prejudicial error. Id. at 66.

       At trial, both parties presented appraisals of the marital home’s value. Wife’s appraisal

was completed in October 2013, and valued the home at $320,000.00. Husband’s appraisal was

completed in March 2014, and valued it at $350,000.00. The court stated in its judgment that it

averaged the two estimates to ascribe a value of $335,000 to the home, noting the parties had not

presented any other evidence for the court to consider on the record. The court found the

remaining mortgage on the property was $134,880.00 and the HELOC was $50,942.00. The

court entered judgment on June 30, 2015, and divided the marital property, awarding the marital

home, mortgage and HELOC loan to Wife. The court ordered Wife pay Husband 33% of the

equity after refinancing the home to remove his name from the mortgage and HELOC loan.

       Husband disputes the distribution of Wife’s Fidelity Investment Services accounts. The

court classified Wife’s three accounts as marital but awarded them to Wife in full. These

accounts are (1) an individual brokerage account (#5204) with a balance of $29,156.94 at the

time of trial, (2) a Roth IRA account (#6179) with a balance of $22,959.73 at the time of trial

($18,042.00 of which was money paid to Wife in error by State Farm that had to be returned),

and (3) a second Roth IRA account (#2897) with a balance of $200,766.00 as of October 2014.

The court valued all of these accounts at $234,840.67.

       On appeal, Husband did not demonstrate how the values of the marital home, mortgages,

or Fidelity accounts were volatile. Additionally, Husband did not present any evidence showing

the values of these assets had significantly changed between trial and distribution. The court

distributed the property eight months after trial, noting in its judgment “that real estate values are

a moving target, subject to change, depending on variable factors such as market developments,



                                                  5
interest rates, and sales of comparable homes in the neighborhood[.]” We find the court’s

determination of the value of the properties was reasonably proximate to their value at the time

of effective distribution. Therefore, the court did not err or abuse its discretion in denying to hold

an evidentiary hearing on the value of the properties prior to issuing its order and judgment.

ii.        The court made an equitable division of marital property.

           Husband argues in his second point on appeal that the court erred and abused its

discretion in making an inequitable division of marital property that was not supported by

substantial evidence. “Trial courts must divide marital property after considering, among other

relevant factors, the criteria set out in § 452.330.1,” which requires a fair and equitable

distribution of property. Dardick v. Dardick, 670 S.W.2d 865, 869 (Mo. banc 1984); see also

Hart v. Hart, 210 S.W.3d 480, 485 (Mo. App. W.D. 2007) (“The division of property does not

necessarily need to be equal, but it must be fair and equitable under the circumstances of the

case”). Trial courts are vested with great discretion in dividing marital property and an appellate

court will only reverse if the court abused its discretion by making a division that is heavily and

unduly weighted in favor of one party. Dardick, 670 S.W.2d at 869.

           The factors a court must consider under RSMo § 452.330, RSMo 20001 are:

           (1) The economic circumstances of each spouse at the time the division of
           property is to become effective, including the desirability of awarding the family
           home or the right to live therein for reasonable periods to the spouse having
           custody of any children;
           (2) The contribution of each spouse to the acquisition of the marital property,
           including the contribution of a spouse as homemaker;
           (3) The value of the nonmarital property set apart to each spouse;
           (4) The conduct of the parties during the marriage; and
           (5) Custodial arrangements for minor children.




1
    All future references are to RSMo 2000 unless otherwise specified.

                                                           6
       These factors are not exclusive and there is no strict formula courts must use to weigh the

factors in determining how to equitably divide marital property. Finch v. Finch, 442 S.W.3d 209,

215 (Mo. App. W.D. 2014) (internal citations omitted). “The trial court, not the reviewing court,

makes factual determinations and resolves conflicts in evidence in arriving at an equitable

division of marital property.” McNair v. McNair, 987 S.W.2d 4, 8 (Mo. App. W.D. 1998). We

presume the trial court’s division is correct and the burden of overcoming that presumption lies

with the challenging party. Id. at 6. We will reverse for abuse of discretion only when the

property division is “clearly against the logic of the circumstances and is so arbitrary and

unreasonable as to shock one's sense of justice and indicate a lack of careful consideration.”

Finch, 442 S.W.3d at 215. (internal citations omitted).

       In the present case, Husband argues the court erred in awarding Wife a majority of the

marital property. The largest single asset of marital property consists of the marital home, which

Wife bought in 1997 prior to marrying Husband and then conveyed to herself and Husband by

quitclaim deed as joint owners in 2000. The court valued the residence at $335,000.00 with a

mortgage of $136,650.00, and awarded the marital home to Wife, assigning the remaining

mortgage and HELOC loans to her ($134,880.00 and $50,942.00 respectively). Finally, the court

awarded Husband 33% of the remaining equity in the home ($49,228.70).

       Additionally, Husband’s argues it was unfair for the court to award Wife three accounts

at Fidelity Investment Services (FIS) with a total value of $234,840.67. The court found all three

accounts were marital property and held in Wife’s name. Wife alleges in her brief the accounts

were funded mainly by pre-marital contributions and gifts from Wife’s family. The court stated it

considered the equities of the parties’ situations, including the fact that Wife must refinance the

marital residence and pay Husband 33% of the equity in the marital residence. The court also



                                                 7
considered that Wife was forced to access her FIS accounts to pay her legal fees and Husband

has a separate non-marital trust with a value of over $600,000.00.

       In Bright v. Bright, the Western District held it was not error for a trial court to consider

the contributions of each spouse to marital assets. 429 S.W.3d 517, 518 (Mo. App. W.D. 2014).

As long as the court considered all relevant factors under § 452.330, “[t]he fact that the trial

court awarded one party a considerably higher percentage of the marital property than it awarded

the other is not per se an abuse of discretion.” Id. at 520. (internal citations omitted). In Flora v.

Flora, the Southern District held “the transmutation of separate property into marital property

will not preclude the trial court from considering the premarital contribution in dividing the

marital property.” 426 S.W.3d 730, 739 (Mo. App. S.D. 2014) (quoting Gremaud v. Gremaud,

860 S.W.2d 354, 357 (Mo.App.E.D.1993)). In Flora, the parties’ largest marital asset was their

farm, which was purchased with funds from the sale of wife’s pre-marital home and inheritance.

Id. The Southern District held the trial court was required to consider the individual parties’

contributions under § 452.330 and the evidence demonstrated that wife was the sole contributor

toward the acquisition and improvement of the property. Id. at 739-740. Thus, the trial court’s

award of the home to the wife was not “so arbitrary and unreasonable as to indicate an

indifference and lack of careful judicial consideration.” Id. at 741.

       Similarly, in the present case, the trial court considered the fact that Wife purchased the

home with funds from the settlement of her previous marriage and prior to marrying Husband.

The court additionally considered that Wife had titled the property in the parties’ joint names,

they had jointly assumed the liabilities of the home, and both parties expected Wife to refinance

the home to remove Husband’s name from the title. The court awarded Husband 33% of the

equity in the home, and the court awarded Wife the remaining equity, the marital home itself,



                                                   8
and the outstanding mortgage and remaining HELOC loan. Husband argues the equity should

have been distributed equally between the parties, but he does not point to any evidence in the

record demonstrating the court’s decision was arbitrary and unreasonable. The court found that

Husband and Wife had jointly assumed the liabilities of the home, and $47,000.00 in marital

funds had been used to pay off the mortgage and interest on the HELOC loan up to the time of

trial. The court awarded Wife her Fidelity accounts, stating it was considering the equities of the

situation between the parties, particularly in light of the fact that Wife was expected to refinance

the home and pay Husband $49,228.70.

       Thus, the court considered the parties’ economic circumstances at the time the division of

property would become effective, and divided the remaining assets based on the parties’

contributions to them. Because the court considered the factors of § 452.330.1 in making the

equitable distribution and a careful review of the record demonstrates the court made an

equitable division of marital property, the court did not err or abuse its discretion in dividing the

marital property.

iii.   The court did not err or abuse its discretion in including monthly income from
       Husband’s trust in Husband’s gross income.

       Husband argues in his third point on appeal that the court erred and abused its discretion

in calculating child support by misapplying the law and including income from Husband’s trust

in Husband’s income. “An award of child support is within the sound discretion of the trial

court.” Loomis v. Loomis, 158 S.W.3d 787, 791 (Mo. App. E.D. 2005). On review, we defer to

the trial court’s “determinations of credibility and view the evidence in the light most favorable

to its decision. Schriner v. Edwards, 69 S.W.3d 89, 92 (Mo. App. W.D. 2002). (internal

quotations omitted). This Court will not substitute its judgment “absent a manifest abuse of

discretion and will not disturb an award of child support unless the evidence is palpably

                                                  9
insufficient to support it.” Id. (internal quotations omitted). A court determines child support in

conformity with § 452.3402 and applicable Missouri Supreme Court rules. Breuer v. Breuer, 449
S.W.3d 409, 414 (Mo. App. E.D. 2014). The trial court should consider all of the resources

available to a parent when determining their child support obligation. Thurman v. Thurman, 95
S.W.3d 172, 175-176 (Mo. App. W.D. 2003).

           Husband is the sole beneficiary of the Paul Corrington Fike Trust (Trust), which had a

value of $609,827.30 at the time of trial. Under the terms of the Trust, Husband receives monthly

distributions of income automatically, without any discretion on the part of the co-trustees (who

are Husband and his mother). When determining child support, a court must calculate the

presumed amount by using Form 14. Rule 88.01.3 According to Form 14, “‘Gross income’

includes, but is not limited to, salaries, wages, commissions, dividends, severance pay, pensions,

interest, trust income, annuities, partnership distributions, social security benefits [etc].”

Directions, Comments for Use and Examples for Completion of Form No. 14 (emphasis added).

In the present case, the court prepared a Form 14 and noted that although Husband elected to

never receive any income from the trust, he was entitled to do so at any time. The court held that

it was therefore just and equitable under the circumstances to expect Husband to utilize the

income for his expenses and imputed $1,000.00 per month to him. The court did not commit an

abuse of discretion in making this determination.

iv.        The court did not err or abuse its discretion in determining Husband’s gross
           income.

           On his fourth point, Husband argues the court erred and abused its discretion by imputing

a higher income to Husband than he had earned in previous years. The court determined



2
    § 452.340, RSMo. Supp. 2011.
3
    All references to Rules are to Missouri Supreme Court Rules (2015).

                                                          10
Husband’s income based on the evidence presented at trial, in particular the fact that Husband

testified he earned $48,536.61 working full-time in 2012, the last year he worked full-time for

the entire year. The court found that Husband was capable of earning $48,000.00 per year in

gross salary if he used his best efforts to gain employment suited to his capabilities. The court

noted Husband had voluntarily remained underemployed for 18 months in order to care for his

mother starting in October 2009, but it also found he had not pursued full-time gainful

employment with diligence over the years leading up to trial.

       “A spouse cannot avoid responsibility to his or her family by deliberately limiting his or

her work to reduce income. A trial court may, in proper circumstances, impute income to a

spouse according to what the spouse could earn by use of his or her best efforts.” Keling v.

Keling, 155 S.W.3d 830, 834 (Mo. App. E.D. 2005). The trial court is best positioned to judge

the credibility of witnesses and this Court will give deference to its determinations. Loomis v.

Loomis, 158 S.W.3d 787, 789-790 (Mo. App. E.D. 2005). The trial court did not err or abuse its

discretion in determining Husband’s income based on his salary from 2012.

v.     The court did not err or abuse its discretion in determining the parties’ incomes and
       reasonable needs.

       In Husband’s fifth point on appeal he argues the court erred and abused its discretion

because the court’s award of maintenance to Wife and determination of parties’ incomes and

reasonable needs was against the weight of the evidence, unreasonable and arbitrary. On appeal,

we accord great deference to the trial court’s determination of maintenance. Stock v. Stock, 158
S.W.3d 284, 289 (Mo. App. S.D. 2005) (citations omitted). Determining the credibility of

testimony and assigning weight to evidence is within the trial court’s discretion. Kropf v. Jones,

489 S.W.3d 830, 834 (Mo. App. E.D. 2015). On appeal, this Court views the “evidence and

inferences in the light most favorable to the trial court’s decision and disregard[s] all contrary

                                                 11
evidence and inferences.” Potts v. Potts, 303 S.W.3d 177, 184 (Mo. App. W.D. 2010). A court

may award maintenance pursuant to § 452.335.1 only if the court finds a spouse “(1) lacks

sufficient property, including marital property apportioned to [her], to provide for [her]

reasonable needs; and (2) is unable to support [herself] through appropriate employment[.]”

         The trial court considered § 452.335.1 in determining that Wife was entitled to

maintenance from Husband, and found the assets awarded to Wife were insufficient to provide

for her reasonable needs. The court conservatively estimated Wife’s reasonable needs for her

living expenses totaled approximately $4,495.33 per month,4 and found Wife was capable of

earning $2,000 per month in gross wages. Accordingly, the court found that the assets awarded

to Wife were insufficient to provide for her reasonable needs. The court also found Husband’s

reasonable needs for his living expenses were approximately $2,765.00 per month.5 The trial

court did not err in calculating Husband’s gross income as outlined in Point iv supra. The court

found Wife’s expenses exceeded her income by $2,495.33 per month and ordered Husband to

pay $1,200.00 per month to her in maintenance. The court did not abuse its discretion because it

based its findings on the evidence presented at trial and did not unreasonably overestimate or

underestimate the income of Husband or the reasonable needs of Husband or Wife.

                                            B. Wife’s Points on Appeal

i.       The court did not err or abuse its discretion in determining Husband’s gross
         income.

         In Wife’s first point on appeal she argues the court erred in finding Husband’s gross

monthly income was not $7,000.00 because the trial court did not include the recurring gifts


4
  The court arrived at this number by adding the mortgage, utilities, telephone, internet, gas, oil and maintenance of
a car, along with taxes, license and insurance, food, clothing, medical insurance, dental care, recreation and travel,
laundry and cleaning, beauty shop, and life insurance costs together.
5
  These expenses included approximately the same costs as Wife with the exception of rent, because Husband lives
rent-free in a condominium furnished by his mother.

                                                          12
from Husband’s mother which averaged $2,000 per month. The standard of review is the same as

Point iv supra.

          In the present case, the trial court found Husband’s mother made gifts of money to both

parties and their children, but these gifts “did not rise to the level of predictability and stability as

found in In re Marriage of Petersen.” (citing Petersen, 22 S.W.3d 760, 764-65 (Mo. App. S.D.

2000)) (holding the trial court did not abuse its discretion in imputing regular gifts of money to

appellant from her parents in order to calculate child support). Here, the court noted “there is no

guarantee this family largesse will continue indefinitely.” The evidence presented to the court

included testimony from Husband that his mother had made gifts to him, his children, and Wife,

at varying times and in varying amounts since 2009.

          A review of Petersen indicates the trial court did not abuse its discretion by excluding

$2,000.00 more per month to Husband. “[T]he court may consider other resources for

maintenance and child support; nothing is exempt from these primary calls upon a parent's

resources.” Petersen, 22 S.W.3d at 764. (Emphasis added) (internal citations omitted). Under

Rule 88.01, a court is required to consider all relevant factors, including all relevant statutory

factors. This includes “the financial resources and needs of a parent.” §452.340.1(2), RSMo

Supp. 2011. However, the trial court considered Husband’s testimony about the amount of

money his mother gifted to him prior to and during his divorce. The trial court determined the

gifts were not sufficiently predictable and stable to be imputed to Husband’s income.

Accordingly, trial court did not abuse its discretion in determining the evidence did not support

this finding.

    ii.      The court did not err or abuse its discretion in refusing to base its judgment on a
             finding of marital fault.




                                                   13
           In Wife’s second point, she argues the court erred in not finding Husband guilty of

marital fault when determining maintenance, equitably dividing the marital property, and

awarding attorney’s fees. On appeal, this Court views the “evidence and inferences in the light

most favorable to the trial court’s decision and disregard[s] all contrary evidence and

inferences.” Potts, 303 S.W.3d at 184. “Judging credibility and assigning weight to evidence and

testimony are matters for the trial court, which is free to believe none, part, or all of the

testimony of any witnesses.” Kropf, 489 S.W.3d at 834. (quotations omitted). “As long as the

record contains credible evidence upon which the trial court could have formulated its beliefs,

[an appellate court] will not substitute its judgment for that of the trial court.” Nelson v. Nelson,

25 S.W.3d 511, 518 (Mo. App. W.D. 2000).

           In its judgment, the court clearly stated it considered the testimony of the parties and

found that both parties’ conduct contributed to the divorce. “Each party has, on occasion, failed

to treat the other with the respect and affection that they promised to accord the other when they

exchanged vows. It would not benefit the parties or the Court to rehash all of the painful detritus

of a slowly dissolving marriage.” Therefore, the trial court did not abuse its discretion in

declining to base any award upon a finding of marital misconduct.

    iii.      The court did not err or abuse its discretion in classifying the marital residence
              as marital property.

           Wife’s third point on appeal is that the court erred in classifying the marital residence as

marital property and not Wife’s separate property. “Property distribution is left to the discretion

of the trial court and we will interfere only if the division is so heavily weighted in favor of one

party as to amount to an abuse of discretion.” Demayo v. Demayo, 9 S.W.3d 736, 739 (Mo. App.

W.D. 2000). Under § 452.330, “‘marital property’ includes all property acquired by either spouse

subsequent to the marriage except…property acquired in exchange for property acquired prior to

                                                    14
the marriage.” There is a rebuttable presumption that a spouse’s pre-marital property is

transmuted into marital property if she adds the other spouse’s name to the title. Demayo, 9
S.W.3d at 742 (internal citations omitted). In order to rebut this presumption, the complaining

spouse must show they did not intend to convert the property to marital property by clear and

convincing evidence. Id.

       In Conrad v. Bowers, this Court held property purchased with the proceeds from the sale

of apartments owned by a husband prior to his marriage and placed in the joint names of him and

his wife after their marriage was marital property. 533 S.W.2d 614, 622 (Mo. App. E.D. 1975).

The Court clarified the rule of law by stating “all property acquired subsequent to the marriage

taken in joint names of husband and wife is marital property subject to division upon dissolution,

unless (1) it is shown that the property acquired subsequent to the marriage was acquired in

exchange for property acquired prior to the marriage and (2) it is shown by clear and convincing

evidence that the transfer was not intended as a provision for a settlement upon or as a gift to the

other spouse.” Id. (emphasis added).

       In the present case, it was not error for the court to classify the marital residence as

marital property. Wife acquired the marital home prior to her marriage to Husband but conveyed

it to him and herself as joint owners within one year of their marriage. The evidence at trial

demonstrated both parties lived in the home until they separated in 2013, and both were

obligated on the debts associated with the home since it was jointly titled. The monthly mortgage

payments as well as the HELOC interest payments were made with marital funds throughout the

marriage and Husband paid these debts solely pursuant to a judgment after the couple filed for

divorce. Wife testified at trial she did not intend to make a gift of the property to Husband by

transferring it into their names jointly, but this is not clear and convincing evidence as required



                                                 15
by Conrad. 533 S.W.2d at 622. Because the property was transferred into the couple’s names

and held by them jointly for nearly the entire duration of their marriage and liabilities associated

with the home were paid for with marital funds, the court did not err in classifying the home as

marital property.

   iv.        The court did not err or abuse its discretion in ordering Wife to pay the HELOC
              associated with the marital home.

         On Wife’s fourth point on appeal, she argues the court erred in ordering her to pay for the

Home Equity Line of Credit (HELOC) since it was executed without her agreement and used to

pay family expenses without her knowledge. “It is the most basic principle of contract law that

parties are bound by the terms of the contracts they sign and courts will enforce contracts

according to their plain meaning, unless induced by fraud, duress, or undue influence.” Nitro

Distribution Inc. v. Dunn, 194 S.W.3d 339, 349 (Mo. banc 2006). A party’s signature on a

contract remains the common method of demonstrating assent to its terms. Baier v. Darden

Restaurants, 420 S.W.3d 733, 738 (Mo. App. W.D. 2014).

         Here, Wife signed the HELOC loan. Accordingly, the trial court found she executed the

document and was obligated to pay off the loan. Although the court believed Wife’s testimony

that she did not remember signing the document or otherwise securing the loan, it did not find

that entitled her to relief from her obligation. Such factual determinations are within the sound

discretion of the court. Kropf, 489 S.W.3d at 834. An appellate court views the “evidence and

inferences in the light most favorable to the trial court’s decision and disregard[s] all contrary

evidence and inferences.” Potts, 303 S.W.3d at 184. We do not find the court abused its

discretion.

   v.         The court erred in awarding Husband two diamonds from Wife’s engagement
              ring.


                                                 16
       In Wife’s fifth point, she argues the court erred in awarding Husband two diamonds from

Wife’s engagement ring since it was a gift to her and therefore separate property. We will affirm

the court’s judgment dissolving a marriage so long as it is supported by substantial evidence, is

not against the weight of the evidence, and does not erroneously declare or apply the law. Abbot

v. Perez, 140 S.W.3d 283, 290 (Mo. App. E.D. 2004) (citing Murphy v. Carron, 536 S.W.2d 30,

32 (Mo. banc 1976)).

       In Missouri, courts must first classify all property as nonmarital or marital. § 452.330.1.

Under § 452.330.2, marital property is limited to property acquired by either spouse subsequent

to the marriage. There is also an exception for property acquired by gift subsequent to the

marriage. This Court defined the elements of a gift as:

       (1) a present intention to make a gift on the part of the donor;
       (2) a delivery of the property by donor to donee; and
       (3) an acceptance by donee whose ownership take effects immediately and
       absolutely.” Deck v. Deck, 64 S.W.3d 870, 874 (Mo. App. E.D. 2002) (overruled
       on other grounds by Rallo v. Rallo, 477 S.W.3d 29, 43-44 (Mo. App. E.D. 2002)).

       Whether something is a gift is a question of fact. Id. Generally wedding and engagement

rings are classified as gifts and therefore nonmarital property. Jenkins v. Jenkins, 368 S.W.3d
363, 369 (Mo. App. W.D. 2012); Smith v. Smith, 797 S.W.2d 879, 881 (Mo. App. S.D. 1990);

C.M.D. v. J.R.D., 710 S.W.2d 474, 477 (Mo. App. E.D. 1986). In the present case, the trial court

stated it believed the credible testimony of Husband that the stones once belonged to his great-

grandmother and grandmother. However, Husband also testified he gave the ring to Wife as a

“gift” prior to their marriage. The court’s judgment ignores this testimony as well as case law

declaring rings gifted prior to a marriage are the separate property of the donee. See Smith, 797
S.W.2d at 881 (Mo. App. S.D. 1990) (“The question of the conditional nature of the gift became

moot upon the marriage when the ring unconditionally became the property of the plaintiff.



                                                17
        Therefore, the ring given prior to the marriage retains its character as separate property

not subject to equitable distribution.”) (internal quotation omitted). Because the ruling is not

supported by substantial evidence and the weight of the evidence demonstrates the ring is Wife’s

nonmarital property, the court misapplied the law and erred in awarding Husband the two stones.

Point granted.

                                          C. Attorney’s Fees

   i.      The court did not err or abuse its discretion in awarding Wife attorney’s fees on
           appeal or in ordering the parties pay their own attorney’s fees at trial.

        In a separate appeal that was consolidated with the present case (“the second appeal”),

Husband argues the court erred in awarding Wife $12,000.00 in appellate attorney’s fees. Under

§ 452.355 a court may award reasonable attorney’s fees “after considering all relevant factors

including the financial resources of both parties, the merits of the case and the actions of the

parties during the pendency of the action[.]”§ 452.355.1. See Miller v. Miller, 184 S.W.3d 174,

186 (Mo. App. S.D. 2006). An appellate court presumes that the trial court considered all of the

factors and the court’s award was correct. Russum v. Russum, 214 S.W.3d 376, 385 (Mo. App.

W.D. 2007); See also Potts v. Potts, 303 S.W.3d 177, 196 (Mo. App. W.D. 2010). We will

reverse only upon finding the trial court abused its discretion and the moving party bears the

burden of proof on appeal. Potts, 303 S.W.3d at 196. An abuse of discretion occurs if “the award

was clearly against the logic of the circumstances and so arbitrary and unreasonable as to shock

one’s sense of justice and indicate a lack of deliberation.” Clark v. Clark, 101 S.W.3d 323, 330-

331 (Mo. App. E.D. 2003).

        The trial court found that Wife had not obtained full-time employment as of the time of

the hearing, and she borrowed money from her parents to pay her attorney’s fees on appeal.

Husband argues he cannot pay these fees, but that fact alone is insufficient to reverse a trial

                                                 18
court’s award of attorney’s fees. Crews v. Crews, 949 S.W.2d 659, 672 (Mo. App. W.D. 1997).

Additionally, Wife is not required to show an inability to pay her attorney’s fees. McNair v.

McNair, 987 S.W.2d 4, 8 (Mo. App. W.D. 1998). “One spouse’s greater ability to pay is

sufficient to support an award of attorney’s fees to the other spouse.” Id. Husband has remained

gainfully employed, has continuously received income from his trust, and has the right to

withdraw 66% of the corpus of the trust. In light of these circumstances, the court did not abuse

its discretion in awarding Wife a portion of her attorney’s fees on appeal.

       In Wife’s final point on appeal, she counter-argues the court erred by not ordering

Husband pay any of Wife’s attorney’s fees at trial. “The trial court is considered an expert on the

necessity, reasonableness, and value of attorney's fees.” Potts, 303 S.W.3d at 196. The court

found Wife had access to her accounts at Fidelity Investment Services, worth $234,840.67 at the

time of trial. The court classified these accounts as marital property but awarded them in full to

Wife, noting Wife paid her legal fees from these accounts. Thus, Wife has not demonstrated the

court abused its discretion by not ordering Husband pay any of her attorney’s fees at trial.

       After oral argument, Wife filed a motion for additional attorney’s fees on appeal with this

Court. This motion is denied because jurisdiction remains with the trial court to grant or deny

attorney’s fees on appeal in dissolution cases. See Keller v. Keller, 224 S.W.34d 73, 83 (Mo.

App. S.D. 2007). Wife filed a motion for attorney’s fees on the second appeal with the trial court

on December 16, 2015. She did not notice this motion for hearing and it has not been ruled on by

the trial court. We do not have the authority to grant Wife’s motion. Id.

                                          V.     Conclusion

       The trial court did not abuse its discretion in valuing, categorizing and distributing the

marital property, calculating maintenance and child support, or awarding appellate attorney’s


                                                19
fees to Wife. Additionally, the trial court did not abuse its discretion in failing to find misconduct

on the part of Husband, not including periodic gifts of money from his mother in his gross

income, or in failing to order Husband pay any of Wife’s attorney’s fees at trial. However, the

court did err in awarding Husband the two side stones from Wife’s engagement ring because the

evidence clearly demonstrated the ring was Wife’s separate property, gifted to her prior to the

marriage. Otherwise, the trial court’s findings are supported by substantial evidence and do not

constitute an abuse of discretion.

       For the foregoing reasons we affirm the decision of the trial court with the exception of

awarding the diamond’s from Wife’s engagement ring to Husband. We reverse that point alone

and award the diamonds to Wife.



                                               _______________________________
                                               Colleen Dolan, Judge

Sherri B. Sullivan, P.J., concurs.
Roy L. Richter, J., concurs.




                                                 20